





SECOND AMENDMENT TO AND
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




THIS SECOND AMENDMENT TO AND ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
(this “Second Amendment”) is made and entered into as of June 21, 2010, by and
among FH Enterprises, Inc., a Delaware corporation (“FHE”), JBA Associates,
Inc., a New Jersey corporation (“JBA”), the four individual holders of all of
JBA’s voting securities (the “Majority Stockholders”), namely Leonia Rodrigues,
Jacob Schnoor, Carl Veith and Jonathan Sachs, and Kingsway America Inc., a
Delaware corporation (“Buyer”).


RECITALS


WHEREAS, FHE, ACG, JBA and the Majority Stockholders entered into that certain
Purchase Agreement dated as of June 2, 2010 (the “Purchase Agreement”); and
WHEREAS, FHE, ACG, JBA and the Majority Stockholders entered into that certain
Amendment to Purchase Agreement dated as of June 14, 2010; and
WHEREAS, FHE, ACG, Buyer, JBA and the Majority Stockholders desire to further
amend certain provisions of the Purchase Agreement as set forth herein; and
WHEREAS, FHE and ACG desire to assign their rights, interests and obligations
under the Purchase Agreement, as amended, to Buyer; and
WHEREAS, Buyer desires to assume the rights, interests and obligations of FHE
and ACG under the Purchase Agreement, as amended; and



--------------------------------------------------------------------------------



WHEREAS, as of January 1, 2007, JBA entered into those certain Stock Redemption
Agreements with each of Jay Perlin (“Perlin”) and Robert Sachs (“Sachs”)
(collectively the “Former Stockholders”) whereby JBA redeemed the shares of JBA
owned by the Former Stockholders by the issuance of Promissory Notes, each dated
January 1, 2007, to Perlin and Sachs, respectively, to evidence the obligation
of JBA respecting the redemption (“Redemption Obligation”); and
WHEREAS, JBA, Buyer, and the Former Stockholders have entered into that certain
Settlement Agreement and Release dated as of June 21, 2010 (the “Settlement
Agreement”) whereby JBA, immediately after the Closing, will pay the Former
Stockholders the sum of Four Million Sixty Two Thousand Five Hundred Dollars
($4,062,500.00) (the “Settlement Amount”) in full satisfaction of the Redemption
Obligation; and
WHEREAS, to provide the funds to JBA to pay the Settlement Amount, Buyer,
immediately following the Closing, will contribute Four Million Sixty Two
Thousand Five Hundred Dollars ($4,062,500.00) to the capital of JBA (the
“Capital Contribution”).
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    Amendments. The Purchase Agreement is hereby further amended as follows:
(a)    Section 2.02 is hereby deleted in its entirety and replaced with the
following:
“In consideration for the acquisition in accordance with the 100% Purchase
Option, at Closing Buyer shall pay to the Majority Stockholders by wire
transfer, pro rata in relation to the respective ownership of JBA, an aggregate
amount of Twelve Million One Hundred Eighty Seven Thousand Five Hundred Dollars



--------------------------------------------------------------------------------



($12,187,500.00) (the “Purchase Price”), which was calculated as follows:
(i) Twelve Million Five Hundred Thousand Dollars ($12,500,000) plus, (ii) the
total capital of Three Million Seven Hundred Fifty Thousand Dollars
($3,750,000.00) as reported on the pro forma closing balance sheet (“Proforma
Closing Balance Sheet”) attached hereto as Schedule 2.02 minus, (iii) the sum of
Four Million Sixty Two Thousand Five Hundred Dollars ($4,062,500.00)
constituting the Settlement Amount. The Proforma Closing Balance Sheet is based
upon the May 31st, 2010 unaudited financial statements together with anticipated
June, 2010 results calculated on the accrual method of accounting.


It is the intent of the parties to adjust the Purchase Price post closing to
reflect any reduction between the capital reported on the audited June 30, 2010
balance sheet (prepared at the expense of the Buyer) and the capital reported on
the Proforma Closing Balance Sheet. The calculation of actual capital as of
June 30, 2010 as reflected on the audited financial statement shall exclude any
recognition of the Settlement Amount and the Capital Contribution. To
accommodate the scheduled Closing on June 21, 2010 with a subsequent accounting
effective date of June 30, 2010, One Million Five Hundred Thousand Dollars
($1,500,000) of the Purchase Price and Five Hundred Thousand Dollars
($500,000.00) of the Settlement Amount will be



--------------------------------------------------------------------------------



held in escrow at Closing by Coughlin Duffy LLP (the “Escrow Agent”). The Escrow
Agent shall hold and release such funds to the Majority Stockholders, the Former
Stockholders and/or the Buyer, as applicable, in accordance with the Escrow
Agreement among the Majority Stockholders, the Former Stockholders and the Buyer
to be dated as of the Closing and in the form of Exhibit 2.02 attached hereto.


Immediately following the Closing, the Buyer will make the Capital Contribution
to JBA by wire transfer and will cause JBA to pay the Settlement Amount by wire
transfer to the Former Stockholders and the Escrow Agent as provided above.”
(b)    Section 2.05    85% Purchase Option, Section 2.06 USCIS Approval,
Subsection 3.03(b), Subsection 3.06(k), and Subsection 3.07(d) are each hereby
deleted in their entirety.
(c)    Section 4.01(a) is hereby amended by adding the following thereto:
“The authorized capital stock of JBA consists of 5,000 shares of common stock.
On the date hereof, 100 shares of common stock are issued and outstanding. All
of the outstanding stock has been duly authorized, is validly issued, fully paid
and nonassessable. On the date hereof, all of the outstanding stock is held of
record by the Majority Stockholders. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require JBA to
issue, sell, or otherwise cause to become outstanding



--------------------------------------------------------------------------------



any of its capital stock or securities convertible into or exchangeable for its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or similar rights with respect to JBA. JBA
is not a party to, and there are no, voting trusts, proxies, or other agreements
or understandings with respect to the voting or transfer of any equity interests
of JBA which will survive the Closing (as defined in this Purchase Agreement).
JBA is not subject to any option or obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital stock or any
warrants, options or other rights to acquire its capital stock. JBA has not
violated any foreign, federal or state securities laws in connection with the
offer, sale or issuance of its capital stock. There are no bonds, debentures,
notes or other indebtedness of JBA outstanding having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which any Majority Stockholders of JBA may vote. JBA has no
subsidiaries and owns no equity interests in any other entity.”
(d)    A new Section 4.04 is hereby added as follows:
“Each Majority Stockholder hereby severally represents and warrants only with
respect to itself and not with respect to any other Majority Stockholder as of
the date of this Purchase Agreement to Buyer as follows: Each Majority
Stockholder has the requisite power and authority necessary to enter into,
deliver and perform its obligations pursuant to this Purchase Agreement and all
of the other agreements and instruments contemplated hereby to which such
Majority Stockholder is a party. Such Majority Stockholder’s execution,



--------------------------------------------------------------------------------



delivery and performance of this Purchase Agreement have been duly authorized by
such Majority Stockholder, and no other act (corporate or otherwise) or
proceeding on the part of such Majority Stockholder is necessary to authorize
the execution, delivery or performance of this Purchase Agreement or the other
agreements contemplated hereby and the consummation of the transactions
contemplated hereby or thereby. Each Majority Stockholder holds of record all of
such Majority Stockholder’s stock, free and clear of any liens (other than the
Former Stockholders’ security interests, which shall be released immediately
after the Closing as a result of the payment of the Settlement Amount in full
satisfaction of the Redemption Obligation to the Former Stockholders and
restrictions on transfer arising under applicable federal, state or foreign
securities laws). Such Majority Stockholder is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting or
transfer of any stock which will survive the Closing (other than that certain
Stock Pledge Agreement with the Former Stockholders, which shall be terminated
as described above). The assignments, endorsements, stock powers and other
instruments of transfer delivered by such Majority Stockholder at the Closing
will be sufficient to transfer such Majority Stockholder’s entire interest,
legal and beneficial, in the stock (subject to the Former Stockholders’ security
interests described above). Such Majority Stockholder has full power and
authority to convey good and marketable title to all of the stock, and upon
transfer to Buyer of the certificates representing such stock, Buyer will



--------------------------------------------------------------------------------



receive good and valid title to such stock, free and clear of all liens (except
for the Former Stockholders’ security interests as described above).”
(e)    Buyer shall assume all of FHE’s and ACG’s rights, interests and
obligations under the Purchase Agreement and any amendment thereto; provided,
however, any obligation of FHE or ACG under Section 2.04 or Section 2.05 shall
remain solely the obligation of FHE and ACG.
(f)    Section 7.01 shall be deleted in its entirety and the following
substituted therefore:
“Section 7.01 Federal and State Taxes Prior to Closing. The Majority
Stockholders shall be responsible for all tax obligations of JBA for all periods
ending on or prior to Closing which responsibility shall continue for the
applicable statute of limitations for any such tax plus sixty (60) days
thereafter. A closing tax return will be filed in each jurisdiction where
required and the Majority Stockholders and Buyer shall cooperate in the
preparation and filing of such closing tax returns by JBA.
(g)    Section 7.03 shall be deleted in its entirety and the following
substituted therefore:
“Section 7.03 Income Tax Matters. The Majority Stockholders and the Buyer will
work together in making a timely election, and in taking any and all other
actions necessary to effect such election, under Section 338(h)(10) of the
Internal Revenue Code and the Treasury Regulations promulgated thereunder and
any corresponding



--------------------------------------------------------------------------------



elections under applicable foreign, state or local tax law (individually and
collectively a “Section 338(h)(10) Election”) with respect to the purchase and
sale of the JBA stock pursuant to this Purchase Agreement as amended. To this
end, the Majority Stockholders will execute and deliver to Buyer such documents
or forms as Buyer shall request or as are required by applicable tax law for an
effective Section 338(h)(10) Election.


On or before August 31, 2010, the Majority Stockholders and the Buyer will agree
on the allocation of the purchase price pursuant to the Section 338(h)(10)
Election which will be based, in substantial part, on the audited June 30, 2010
balance sheet prepared in accordance with Section 2.02. Provided such allocation
is reasonably supported by the audited June 30, 2010 balance sheet prepared in
accordance with Section 2.02 and is generally in accordance with the Section
338(h)(10) Election, there will be allocated no less than Twelve Million Five
Hundred Thousand Dollars ($12,500,000) to goodwill and other intangibles.”
(h)    Section 10.02 shall be deleted in its entirety and the following
substituted therefore:
“Section 10.02 Addresses for Notices. For purposes of sending notices under this
Agreement, the addresses of the parties are as follows:



--------------------------------------------------------------------------------



As to Majority Stockholders:
c/o LEONIA RODRIGUES
JBA Associates, Inc.
Park 80 West
250 Pehle Avenue
Suite 800
Saddle Brook, NJ 07663


Copy to:
    
    
    
    


As to JBA:
JBA Associates, Inc.
Attn: President
Park 80 West
250 Pehle Avenue
Suite 800
Saddle Brook, NJ 07663


Copy to:
Kingsway America Inc.
Attn: Scott D. Wollney
150 Northwest Point Boulevard
Elk Grove Village, IL 60007


As to Buyer:
Kingsway America Inc.
Attn: Scott D. Wollney
150 Northwest Point Boulevard
Elk Grove Village, IL 60007


Copy to:
David Mendelsohn
DLA Piper LLP
203 North LaSalle
Chicago, IL 60601


As to ACG:
Paul A. Garcia, President
Acer Capital Group, Inc.
18101 Von Karman Ave.
Suite 330
Irvine, CA 92614


Copy to:
Bob Epstein, Esq.
3116 West North A Street
San Diego, CA 92102


As to FHE:
Kenneth H. Winters, President
FH Enterprises, Inc.
802 Windmere
South Lake, TX 76092



(i)    Section 12.02 Entire Agreement is hereby amended by deleting the phrase
“This writing, and the future documents contemplated by this Agreement,”



--------------------------------------------------------------------------------



and substituting therefore:
“This Agreement, as amended through the Closing, and the instruments and
deliveries contemplated hereby,”
(j)    A new Subsection 4.01(r) is hereby added as follows:
“(r) JBA has maintained its status as a Subchapter S corporation under the
Internal Revenue Code since its formation.”
2.    Assignment and Assumption. In consideration of the assumption by Buyer of
the Purchase Agreement, FHE and ACG hereby transfer and assign all of their
rights, interests and obligations (except for those obligations specifically
retained by ACG and FHE herein) into and under the Purchase Agreement, as
amended, to Buyer and Buyer hereby accepts the transfer and assignment and
assumes FHE and ACG’s rights, interests and obligations (except for those
obligations specifically retained by ACG and FHE herein) under the Purchase
Agreement, as amended, provided:
(a)    ACG shall be responsible for and shall pay when due the amounts owed to
Gill and Roeser as referenced in Section 2.04 of the Purchase Agreement.
(b)    FHE and ACG, severally, represent and warrant to Buyer that neither has
received any communication, oral or written, from JBA, the Majority Stockholders
or any of the respective representatives, advising that, nor does any such party
have knowledge that, any of the representations or warranties contained in the
Purchase Agreement are untrue or inaccurate in any material respect, although
FHE and ACG acknowledge that they received information about the guarantees
contained in the attached Schedule 4.01(p).
(c)    ACG will remain fully responsible for the costs of the preparation of
audited financial statements as provided in Section 2.05 of the Purchase
Agreement.



--------------------------------------------------------------------------------



3.    Representations. Each party hereto represents to the other parties hereto
that: (i) the execution, delivery and performance of this Second Amendment by
such representing party do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which such representing party is a party or by which it is bound, and
(ii) this Second Amendment constitutes the valid and binding obligation of such
representing party, enforceable against such representing party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, or other similar laws of general application or by general
principles of equity.
4.    Ratification. The provisions of the Purchase Agreement, as amended shall
remain in full force and effect and are hereby ratified and confirmed by the
parties hereto.
5.    Severability. Whenever possible, each provision of this Second Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Second Amendment or the application
of any such provision to any person or circumstance shall be held to be
prohibited by or invalid, illegal or unenforceable under any applicable law in
any respect by a court of competent jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity, illegality or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Second Amendment.
6.    Counterparts. This Second Amendment may be executed in one or more
counterparts (including by means of facsimile or pdf signature pages), all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party.
7.    Governing Law. This Second Amendment shall be governed by and construed in



--------------------------------------------------------------------------------



accordance with the laws of the State of New Jersey without regard to conflicts
of laws principles that would cause any state’s laws, other than the laws of the
State of New Jersey, to apply.
8.    No Strict Construction. The language used in this Second Amendment shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
9.    Release of Guarantees: The parties shall work in good faith to obtain the
release of all of the personal guarantees described on Schedule 4.01(p) attached
hereto.


[Signature Page to Follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.


ACER CAPITAL GROUP, INC.


By:        /s/ Paul Garcia                    
Name:        Paul Garcia                
Title:        President                    




FH ENTERPRISES, INC.


By:        /s/ Kenneth H. Winters                    
Name:        Kenneth H. Winters                    
Title:        President                            


JBA ASSOCIATES, INC.


By:        /s/ Leonia Rodrigues                    
Name:        Leonia Rodrigues                    
Title:        President                    




By:__/s/ Leonia Rodrigues
Leonia Rodrigues, JBA Stockholder




By:__/s/ Jacob Shnoor
Jacob Schnoor, JBA Stockholder




By:_/s/ Carl Veith
Carl Veith, JBA Stockholder




By:__/s/ Jonathan Sachs
Jonathan Sachs, JBA Stockholder




KINGSWAY AMERICA INC.


By:    /s/ Scott D. Wollney
Name:    Scott D. Wollney
Title:    President



